As filed with the Securities and Exchange Commission on October 16, 2014 Registration Nos. 333-89822; 811-21114 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATIONSTATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No.128 þ and/or REGISTRATIONSTATEMENT UNDER THEINVESTMENTCOMPANYACTOF1940 Amendment No.137 þ ProShares Trust (Exact name of Registrant as Specified in Trust Instrument) 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) (240) 497-6400 (Area Code and Telephone Number) Michael L. Sapir, CEO ProShare Advisors LLC 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 (Name and Address of Agent for Service) with copies to: John Loder, Esq. c/o Ropes& Gray LLP Prudential Tower 800 Boylston Street Boston, MA02199-3600 Amy R. Doberman ProShare Advisors LLC 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 Approximate date of Proposed Public Offering: It is proposed that this filing will become effective: o immediately upon filing pursuant to paragraph (b) o on………. pursuant to paragraph (b)(1)(iii) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) o onpursuant to paragraph (a)(1) þ 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This post-effective amendment relates only to ProShares Midcap Dividend Growers ETF and ProShares Russell 2000 Dividend Growers ETF, each a series of ProShares Trust.No information relating to any other series or class of series of ProShares Trust is amended or superseded hereby. The information in this Prospectus is not complete and may be changed. Shares of the Funds may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated October 16, 2014 Prospectus , 2014 [ ] ProShares Midcap Dividend Growers ETF [ ] ProShares Russell 2000 Dividend Growers ETF ProShares Trust Distributor: SEI Investments Distribution Co. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents 3 Summary Section 4 ProShares Midcap Dividend Growers ETF 7 ProShares Russell 2000 Dividend Growers ETF 10 Investment Objective, Principal Investment Strategies and Related Risks 14 Management of ProShares Trust 15 Determination of NAV 15 Distributions 15 Dividend Reinvestment Services 16 Taxes Table of Contents Summary Section 3 Table of Contents ProShares Midcap Dividend Growers ETF Investment Objective ProShares Midcap Dividend Growers ETF (the “Fund”) seeks investment results, before fees and expenses, that track the performance of the [ ] Midcap Dividend Growers Index (the “Index”). Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy or hold shares of the Fund. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same, except that the fee waiver/expense reimbursement is assumed only to pertain to the first year. Although your actual costs may be higher or lower, based on these assumptions your approximate costs would be: 1 Year 3 Years Annual Fund Operating Expenses $ $ (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0. % The Fund pays transaction costs associated with the purchase and sale of securities. In addition, investors may pay brokerage commissions on their purchases and sales of the Fund’s shares. These costs are not reflected in the table or the example above. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the example above, affect the Fund’s performance. The Fund has not yet commenced operations as of the date of this Prospectus. Thus, no portfolio turnover information is provided for this Fund. Principal Investment Strategies The Index, constructed and maintained by [ ], targets companies that are currently members of the [ ] Midcap Index, have increased dividend payments each year for at least [10] years, and meet certain market capitalization and liquidity requirements. The Index contains a minimum of [30] stocks, which are equally weighted, and no single sector is allowed to comprise more than [40]% of the Index weight. The Index is rebalanced each January, April, July and October, with an annual reconstitution during the January rebalance. The Index is published under the Bloomberg ticker symbol “”. The Fund invests in securities that ProShare Advisors believes, in combination, should track the performance of the Index. Under normal circumstances, the Fund will invest at least 80% of its total assets in component securities (i.e., securities of the Index and comparable securities that have economic characteristics that are substantially identical to the economic characteristics of the securities of the Index). Other Expenses* 0. % Total Annual Fund Operating Expenses Before Fee Waivers and Expense Reimbursements 0. % Fee Waiver/Reimbursement** 0. % Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.
